This opinion is subject to revision before final
                      Publication in the Pacific Reporter

                                 2016 UT 17


                                    IN THE
       SUPREME COURT OF THE STATE OF UTAH

                    UTAH REPUBLICAN PARTY, and
                     UTAH DEMOCRATIC PARTY,
                            Plaintiffs,
                                       v.
                   LT. GOVERNOR SPENCER J. COX,
                            Defendant.

                               No. 20160077
                            Filed April 8, 2016

                    On Certification from the
        United States District Court for the District of Utah
                  The Honorable David Nuffer
                      Case No. 2:2-cv-00876

                                 Attorneys:
                 Marcus R. Mumford, Salt Lake City,
                     Christ Troupis, Eagle, Idaho,
                 for plaintiff Utah Republican Party,
       Troy L. Booher, Charles A. Stormont, David Billings,
        Salt Lake City, for plaintiff Utah Democratic Party,
    Sean D. Reyes, Att’y Gen., David N. Wolf, Asst. Att’y Gen.,
          Parker Douglas, Salt Lake City, for defendant


   PER CURIAM:
   ¶1 Pursuant to Utah Code section 78A-3-102(1), this court has
accepted the following certified questions of law from the United
States District Court for the District of Utah:
   1. In interpreting Utah Code § 20A-9-101(12)(d), § 20A-9-406(3)
      and § 20A-9-406(4), does Utah law require that a Qualified
      Political Party (QPP) permit its members to seek its
      nomination by “either” or “both” of the methods set forth in
      § 20A-9-407 and § 20A-9-408, or may a QPP preclude a
      member from seeking the party’s nomination by gathering
      signatures under § 20A-9-408?
              UTAH REPUBLICAN PARTY v. LT. GOVERNOR COX
                        Opinion of the Court

   2. If a registered political party (RPP) that has selected to be
      designated as a Qualified Political Party (QPP) fails to satisfy
      the requirements of a QPP, must the Lieutenant Governor
      treat that political party as a RPP under Utah law?
We address the first question, but have determined that the second is
not ripe and therefore decline to respond, as explained below.
                      STANDARD OF REVIEW
      ¶2 “‘When a federal court certifies a question of law to this
court, we are not presented with a decision to affirm or reverse
. . . [and thus] traditional standards of review do not apply.’ Rather,
‘we answer the legal questions presented without resolving the
underlying dispute.’” Ray v. Wal-Mart Stores, Inc., 2015 UT 83, ¶ 8,
359 P.3d 614 (alterations in original) (citations omitted).
                             ANALYSIS
  I. THE PLAIN LANGUAGE OF SECTION 20A-9-101 REQUIRES
 THAT QPP PARTY MEMBERS MAY CHOOSE THE METHOD OF
                CANDIDACY QUALIFICATION
   ¶3    Section 20A-9-101(12)(d) of the Utah Code reads as follows:
        (12) “Qualified political party” means a registered
        political party that:
        ...
        (d) permits a member of the registered political party
        to seek the registered political party’s nomination for
        any elective office by the member choosing to seek the
        nomination by either or both of the following methods:
               (i) seeking the nomination through the
        registered political party’s convention process, in
        accordance with the provisions of Section 20A-9-407; or
               (ii) seeking the nomination by collecting
        signatures, in accordance with the provisions of Section
        20A-9-408 . . . .
    ¶4 We begin our construction of this portion of the statute by
examining its plain language. We conclude that its contents,
including its grammatical structure, clearly evince the legislature’s
meaning: to meet the definitional requirements of a QPP, a political
party must permit its members to seek its nomination by “choosing
to seek the nomination by either or both” the convention and the
signature process. The Utah Republican Party has offered two basic
arguments in opposition to this interpretation of the statute’s plain
                                   2
                         Cite as: 2016 UT 17
                         Opinion of the Court

language: (1) the language actually permits the party, not the
member, to choose either or both of the methods; and (2) a contrary
interpretation is inconsistent with Utah Code section 20A-9-401(2)
and the canon of constitutional avoidance.
    ¶5 We cannot accept the Republican Party’s first assertion—it
simply ignores the structure of the statutory language “permits a
member” and “by the member choosing to seek the nomination
by . . . .” Our reading is also consistent with the language of Utah
Code section 20A-9-406(3), which provides that “[t]he following
provisions apply to a qualified political party: . . . an individual may
only seek the nomination of the qualified political party by using a
method described in Section 20A-9-407, Section 20A-9-408, or both.”
Utah Code section 20A-9-406(4) further provides that “the qualified
political party shall comply with the provisions of Sections
20A-9-407, 20A-9-408, and 20A-9-409.” The Republican Party’s
position is not consistent with this language.
   ¶6 Utah Code section 20A-9-401, on which the Republican
Party also relies, contains two provisions:
       (1) This part shall be construed liberally so as to ensure
       full opportunity for persons to become candidates and
       for voters to express their choice.
       (2) This part may not be construed to govern or
       regulate the internal procedures of a registered political
       party.
The Republican Party argues that our plain language construction of
section 20A-9-101(12)(d) would violate paragraph (2) above by
governing or regulating its internal procedures. We disagree. The
statute does not require the Republican Party to seek certification as
a qualified political party, and it does not purport to mandate the
adoption of any provisions in its constitution, bylaws, rules, or other
internal procedures. A registered political party that chooses to
function as such incurs no obligation under subsection (12)(d).
However, if a party seeks certification as a QPP, it must comply with
the statute’s requirements. This does not amount to internal control
or regulation of the party by the State.
    ¶7 Finally, we reject the Republican Party’s argument that we
should avoid an unconstitutional interpretation of section
20A-9-101(12)(d) by adopting the Republican Party’s reading of the
statute. As a preliminary matter, we harbor some doubt as to
whether the Republican Party has raised any legitimate
constitutional arguments that the State may not regulate the election
process and favor particular measures to increase access to the ballot.
                                   3
            UTAH REPUBLICAN PARTY v. LT. GOVERNOR COX
                      Opinion of the Court
See Cal. Democratic Party v. Jones, 530 U.S. 567, 572 (2000) (“We have
recognized, of course, that States have a major role to play in
structuring and monitoring the election process, including
primaries. . . . We have considered it ‘too plain for argument,’ for
example, that a State may require parties to use the primary format
for selecting their nominees, in order to assure that intraparty
competition is resolved in a democratic fashion.” (citations omitted)).
However, we need not address the merits of the Republican Party’s
constitutional claims. “[F]or the constitutional avoidance canon to
even apply, ‘the statute must be genuinely susceptible to two
constructions’ . . . .” Utah Dep’t of Transp. v. Carlson, 2014 UT 24, ¶ 24,
332 P.3d 900 (citation omitted). As noted above, there is no
ambiguity in section 20A-9-101(12)(d) that would trigger resort to
the canon of constitutional avoidance.
II. THE CERTIFIED QUESTION REGARDING THE LIEUTENANT
  GOVERNOR’S OBLIGATIONS IS HYPOTHETICAL AND NOT
                   RIPE FOR DECISION
   ¶8 Notwithstanding our acceptance of the second certified
question, our review of the record and the parties’ arguments in this
matter persuade us that it is purely hypothetical and not ripe for
review. Two of the parties—the Lieutenant Governor and the
Republican Party—conceded this lack of ripeness at oral argument.
    ¶9 At present there are multiple options available to the
Republican Party once this court’s interpretation of the QPP statute
is published, and it is not clearly established in the record which of
those the party will choose. According to the February 11, 2016 order
of the federal district court, the Chairman of the Utah Republican
Party sent a letter to the Lieutenant Governor in December 2015
declaring that “it would restrict its candidate-selection procedures to
the convention method, thereby prohibiting any URP candidate from
gathering signatures.” The letter cited by the federal court does not
refer to any process by which the Utah Republican Party could or
would revoke the membership of a non-compliant candidate.
    ¶10 More recently, however, counsel for the Republican Party in
this case made the following statement to the federal district court on
February 24, 2016: “[I]f the state law says that we have to allow both
routes and if that is what the Supreme Court decides and if we have
elected to be a QPP, then we would have to figure a way how to
change our constitution and by-laws to conform to the state law.”
Thus at different times and through different representatives, the
Republican Party has offered differing and hypothetical indications
of its future behavior. We are disinclined to offer an advisory
opinion on the future obligations of the Lieutenant Governor, where

                                    4
                         Cite as: 2016 UT 17
                         Opinion of the Court

such advice would have to account for predicted future behavior of
the party. There is no certainty or even likelihood as to what that
behavior will be.
    ¶11 We note further that in essence the Utah Democratic Party
has asked us, on a certified question of law, for relief in the nature of
an extraordinary writ—to order the Lieutenant Governor to take
action based on ambiguous statements of intent by different
representatives of the Republican Party. Such relief, premised on
hypothetical future facts, is inappropriate in this procedural setting.
If the Republican Party chooses to comply with the requirements of
the QPP statute as confirmed in this opinion, the relief sought by the
Democratic Party (i.e., to require the Lieutenant Governor to declare
the Republican Party a “registered political party” ineligible for QPP
status) will be moot. If the Republican Party chooses otherwise,
perhaps by actually ejecting a member from the party, there may
emerge an actual injury, conveying standing to seek relief in an
appropriate forum. In the meantime there is no controversy ripe for
resolution, and no basis for mandating future actions by the
Lieutenant Governor.
                           CONCLUSION
   ¶12 Utah Code section 20A-9-101(12)(d) requires that, to be a
QPP, a registered political party must permit its members to seek
access to nomination for electoral office by either or both the
signature-gathering method or the convention method. As to the
Lieutenant Governor’s obligations should a political party fail to do
so in the future, we decline to address that question for lack of
ripeness.




                                   5